 1
 2
 3
                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
 4                                                                    EASTERN DISTRICT OF WASHINGTON


 5                       UNITED STATES DISTRICT COURT                  Oct 29, 2018
 6                      EASTERN DISTRICT OF WASHINGTON                     SEAN F. MCAVOY, CLERK


 7
     LONNIE M.,                                     No. 1:18-CV-3045-JTR
 8
 9                Plaintiff,                        ORDER GRANTING STIPULATED
10                                                  MOTION FOR REMAND
                         v.                         PURSUANT TO SENTENCE FOUR
11                                                  OF 42 U.S.C. § 405(g)
     COMMISSIONER OF SOCIAL
12   SECURITY,
13
                  Defendant.
14
15
16         BEFORE THE COURT is the parties’ stipulated motion to remand the
17   above-captioned matter to the Commissioner for additional administrative
18   proceedings pursuant to sentence four of 42 U.S.C. § 405(g). ECF No. 19.
19   Attorney D. James Tree represents Plaintiff; Special Assistant United States
20   Attorney Franco L. Becia represents Defendant. The parties have consented to
21   proceed before a magistrate judge. ECF No. 5. After considering the file and
22   proposed order, IT IS ORDERED:
23         1.    The parties’ Stipulated Motion for Remand, ECF No. 19, is
24   GRANTED. The above-captioned case is REVERSED and REMANDED to the
25   Commissioner of Social Security for further administrative proceedings pursuant to
26   sentence four of 42 U.S.C. § 405(g). On remand, the administrative law judge
27   (ALJ) will hold a de novo hearing, further develop the record as necessary, and
28   issue a new decision. The ALJ shall: (1) reevaluate and further develop the

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 1
 1   medical evidence of record; (2) reevaluate step two of the sequential evaluation
 2   process and determine if Plaintiff’s leg edema is a medically determinable
 3   impairment; and (3) complete the remaining steps of the sequential evaluation
 4   process, as necessary. Plaintiff may present additional testimony and submit
 5   additional evidence.
 6         2.    Judgment shall be entered for PLAINTIFF.
 7         3.    Plaintiff’s Motion for Summary Judgment, ECF No. 14, is
 8   STRICKEN AS MOOT.
 9         5.    An application for attorney fees may be filed by separate motion.
10         The District Court Executive is directed to enter this Order, forward copies
11   to counsel, and CLOSE THE FILE.
12         DATED October 29, 2018.
13
14                               _____________________________________
                                           JOHN T. RODGERS
15                                UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING STIPULATED MOTION FOR REMAND - 2
